Citation Nr: 1500398	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-36 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 through March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for the Veteran's right foot disability, effective April 1, 2009, the day after the Veteran's separation from service, and assigned a 10 percent initial disability rating.

In February 2013, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C. for further claims development.  After undertaking efforts to perform the directed development, the AMC issued a March 2013 rating decision which granted a higher 20 percent disability rating, effective April 1, 2009.

In December 2013, the Board denied the Veteran's claim of entitlement to an initial rating higher than 20 percent.  The Veteran appealed the Board's December 2013 decision.  In an Order, dated in October 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) dated that same month and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In December 2014, the Veteran submitted the following claims: increased rating for a cervical spine disability, and claims to reopen service connection for right and left wrist disabilities.  The Board hereby refers these matters to the Agency of Original Jurisdiction for appropriate action.  


FINDINGS OF FACT

1. Since the Veteran's separation from service she has had a severe right foot disability manifested by chronic and constant pain with intermittent flare-ups; diminished motion in her right foot and toes (i.e., hallux rigidus); mild hallux valgus; and progressive and severe osteoarthritis of the right first metatarsal phalangeal joint (MPJ).

2. Since the Veteran's separation from service she has had a residual scar from in-service bunionectomy of the right great toe that is painful, encompasses two square centimeters, is flat in texture, is the same color as the surrounding skin, and does not adhere to the underlying tissue or involve any skin breakdown or keloid formation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent (but no higher) for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars, have been met since April 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2014). 

2. The criteria for a separate 10 percent rating (but no higher) for the residual scar from the right great toe bunionectomy have been met since April 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claim for a higher initial disability rating for her right foot disability, a pre-rating letter provided to the Veteran in March 2007 by the Benefits Delivery at Discharge Program notified her of the information and evidence needed to substantiate her claim for service connection for a right foot disability.  This notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Her service treatment records, VA treatment records, in-service and post-service treatment records from the Guthrie Clinic at Fort Drum, New York, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

Also, VA examinations to assess the nature and severity of the Veteran's right foot disability were performed in December 2010 and February 2013.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The disability was assigned a 10 percent initial disability rating pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  Subsequently, a March 2013 rating decision awarded a higher 20 percent initial disability rating, also effective April 1, 2009 and pursuant to Diagnostic Code 5299-5284.

Under Diagnostic Code 5284, a 20 percent disability rating is warranted for moderately severe foot injuries.  A 30 percent disability rating may be awarded for severe foot injuries.  Finally, a note accompanying the code instructs that a 40 percent disability rating may be assigned where the foot injury at issue has resulted in actual loss of use of the foot.

Analysis

In the October 2014 JMR, the parties agreed that the Board failed to provide adequate reasons and bases for its reliance on the VA examiner's opinion in February 2013 that the Veteran's right foot was moderately severe while rejecting the extensive favorable evidence that shows her right foot disability was severe.  They noted that the Veteran did not have to demonstrate "loss of use of the foot" in order for the condition to be classified as "severe".  The parties also found that a remand was warranted for the Board to provide an adequate statement of reasons or bases for its finding that a separate rating was not warranted for the Veteran's bunionectomy scar that was tender on examination in December 2010 under 38 C.F.R. § 4.118, Diagnostic Code 7804.  They stated that is unclear why the Board found that the Veteran's scar that was "tender" was not the same or equivalent as a scar that is "painful."  See Buczynski v.Shinseki, 24 Vet. App. 221, 225-226 (2011).  The Board will address the Court's concerns in the analysis that follows.  

After carefully reviewing the record, the Board finds that the evidence overall shows that the Veteran's service-connected right foot disability is severe and thus more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5284. 

By way of medical history, the Veteran's service treatment records document complaints of in-service right foot pain as early as June 1986, after the Veteran stepped on a needle with her right foot.  Symptoms associated with that incident presumably resolved; however, in April 1993, the Veteran underwent a right foot arthroplasty to correct hammer toe of the fifth toe.  A physical examination performed in September 1993 revealed pes planus that was asymptomatic.  In March 2006 the Veteran underwent a bunionectomy.  Subsequent service treatment records through her separation in March 2009 reflect ongoing complaints of right foot pain.  Repeated x-rays during that time indicated degenerative changes of the right first MPJ that were characterized as hallux limitus and severe osteoarthritis of the right first MPJ.  In July 2008, the Veteran began receiving injections in her right foot for pain management.

The record indicates that the Veteran's initial post-service treatment for her right foot was in September 2009 at the Guthrie Clinic at Fort Drum, New York.  Those records reflect complaints of worsening right foot pain in the first metatarsal region.  An examination of the right foot performed at that time revealed tenderness to palpation over the first metatarsal head, but did not reveal any loss of right foot motion, painful motion, or hallux valgus.  X-rays of the right foot revealed flattening of the medial aspect of the distal head of the first metatarsal and osteoarthritis of the first MPJ.  Slight flattening of the plantar arch was also seen, which was felt to be suggestive of pes planus.

During VA treatment later that month, the Veteran complained of right bunion pain that was worse after being on her feet all day.  She reported that the pain was so severe that it caused her to limp and be barely able to walk to her car.  The pain was described as being unbearable over uneven surfaces.  The Veteran stated that she was working on a full-time basis despite the reported pain symptoms.  Recreationally, she stated that she still enjoyed shopping and traveling, however, was no longer able to run for exercise.  An examination of the right foot once again revealed pain with palpation over the first MPJ.  Demonstrated motion included dorsiflexion to 15 to 20 degrees and plantar flexion to 20 degrees with pain being reported throughout motion.  Mild crepitus was present in the MPJ joint.  Nonetheless, muscle strength and pedal pulses were good.

An October 2009 podiatric examination performed at the Guthrie Clinic continued to confirm tenderness to palpation along the first MPJ.  X-rays performed at that time also confirmed the presence of osteoarthritis.  An examination performed during VA treatment also received that month revealed mild erythema at the right medial eminence of the first MPJ deformity.  Once again, pain was present with palpation of the right foot.

Examination of the right foot performed at the Guthrie Clinic in November 2009 continued to reveal limitation of dorsiflexion and plantar flexion of the right foot.  At that time, the Veteran received a steroid injection in her foot.  

Subsequent treatment records from the Guthrie Clinic, dated from April through September of 2010 document ongoing complaints of foot pain and ongoing diagnoses of severe osteoarthritis of the right first MPJ and hallux limitus.  The Veteran continued to receive corticosteroid injections in her foot over that time.

During VA examination in December 2010, the Veteran reported swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  She also endorsed flare-ups of pain that occurred at least once a week and lasted for periods of up to one to two days.  Functionally, she reported that she was able to stand for periods of up to one to three hours and was able to walk distances of up to one-quarter of a mile.

An examination of the right foot revealed evidence of pain on dorsiflexion and plantar flexion.  The Veteran was unable to stand on her toes and demonstrated tenderness over the right first MPJ.  Signs of redness and inflammation over the right first MPJ were objectively observed by the examiner.  However, there was no evidence of pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  An examination of the skin on the Veteran's right foot revealed a 4 centimeter by 0.5 centimeter scar at the site of the Veteran's bunionectomy.  The skin over the scar was observed as being discolored, which the Veteran attributed to steroid injections.  Although the scar itself was tender, there was no evidence of breakdown or keloid formation.  The scar was also noted as being flat in texture, being the same color as the surrounding skin, and non-adherent to the underlying tissue.

Overall, the examiner diagnosed status post bunionectomy with residual pain and status post osteotomy of the right fifth toe with residual limitation of motion.  Functional limitation attributed to the Veteran's right foot disability included moderate limitation of chores and shopping and severe limitation of exercise, sports, recreation, and traveling.  Occupationally, the examiner opined that the Veteran was limited by pain and loss of mobility.  The examiner also reported that she had lost approximately two weeks of work over the preceding 12 month period due to doctor's appointments and inability to work on days after receiving steroid injections.  Nonetheless, the Veteran continued to report that she was employed on a full-time basis.

Subsequent VA treatment records through February 2013 reflect ongoing right foot pain.  X-rays performed in April 2012 continued to reveal severe osteoarthritis of the right first MPJ with associated mild hallux valgus of the great toe.  During examination and treatment in October 2012, the Veteran described her right foot pain as being aching in character and a five out of 10 in severity.  She reported that she received steroid injections from an outside podiatrist over the past six months and that the podiatrist was recommending first MPJ fusion surgery.  A physical examination by treating VA medical personnel revealed moderate pain on palpation of the first MPJ, pain on active and passive motion of the right first MPJ, and limited range of motion.  Crepitus was also noted.  Treating VA physicians continued to diagnose degenerative joint disease of the right first MPJ, however, advised the Veteran to hold off on surgery.  In February 2013, the Veteran continued to report pain on the interior aspect of her right foot with pain and tenderness also over the right ankle.  An examination revealed foot pain characterized as "severe" with swelling.

During a February 2013 VA examination, which was performed in conjunction with the examiner's review of the claims file, the Veteran continued to report pain at her right first MPJ and the lateral border of the right midfoot and ankle.  She stated that this pain was aggravated by standing, walking, squatting, and climbing stairs.  Functionally, she reported that she was unable to run, dance, squat, jump, drive long distances, or walk distances of more than one to two miles.

An inspection of the right foot revealed mild to moderate hallux rigidus.  Demonstrated gait favored the right foot.  The Veteran reported that she occasionally used a cane.  A physical examination revealed the presence of extreme tenderness at the right first MPJ, tenderness over the right peroneal tendons, pain during active eversion of the right foot, and swelling.  Demonstrated range of motion of the right first MPJ was symmetrical with that on the left foot and consisted of dorsiflexion from five to 45 degrees.  Plantar flexion was absent beyond five degrees.  Imaging studies revealed severe arthritis of the right first MPJ.  In terms of the Veteran's occupational functioning, the examiner noted that the Veteran experienced pain with walking and carrying and required change of shoes during the day as her feet became more painful and swollen.  As noted above, the Veteran walked with an altered gait and was unable to use stairs and walk for long periods.  Overall, the examiner opined that the severity of the Veteran's right foot disability could be characterized as being "moderately severe."  In that regard, the examiner noted that the Veteran's activity level was significantly limited due to her right foot; nonetheless she enjoyed a higher level of functioning than a disability that could be characterized as total loss of use of the foot.  The examiner acknowledged that the Veteran was required to spend a significant amount of time in her job walking; however, noted that the Veteran remained capable of walking distances of one to two miles, and thus remained able to do her job.

Although the VA examiner in February 2013 characterized the Veteran's right foot disability as moderately severe, the totality of the evidence shows that it has been severe and thus more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5284.  The evidence shows that throughout the course of this appeal, the Veteran's right foot disability has been manifested by chronic and constant pain and swelling with intermittent flare-ups, diminished motion in her right foot and toes (i.e., hallux rigidus) and mild hallux valgus.  The Veteran has repeatedly demonstrated an abnormal gait and has required a cane.  

Furthermore, VA treatment records in September 2009 show that the Veteran reported that she had severe pain, which caused her to limp.  The Veteran is competent to give evidence about what she has experienced or observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Throughout the appeal period medical professionals have provided a diagnosis of severe osteoarthritis of the right first MPJ.  The Veteran has received multiple corticosteroid injection in her right foot.  VA treatment records in February 2013 show that an examiner characterized her right foot pain as being severe.  

A rating in excess of 30 percent requires actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2014). 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has not lost the use of her right foot as contemplated for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In essence, while the evidence demonstrates that the Veteran's right foot has caused severe pain and discomfort, neither the clinical evidence nor the Veteran's assertions substantiate an actual loss of use.  The right foot disability has resulted in various forms of functional impairment; however, throughout the appeal period the Veteran herself has reported that she is capable of extensive walking and standing.  

Diagnostic Codes 5280, 5281 and 5282 provide the rating criteria for disabilities that have been manifested by hallux valgus, hallux rigidus, and hammer toes respectively.  See 38 C.F.R. § 4.71a (2014).  The evidence does reflect that the Veteran's right foot disability has been manifested by some degree of hallux rigidus in the right great toe and by hammer toe of the right fifth toe.  Nonetheless, these rating criteria do not provide for a disability rating higher than 10 percent.  As such, they do not assist the Veteran in attaining an initial disability rating higher than that already contemplated by the Board's analysis.

Disabilities resulting from flat feet (pes planus) are rated under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  As noted in September 2009 x-rays taken at the Guthrie Clinic, the Veteran has slight flattening of both foot that is indicative of pes planus.  Nonetheless, there is no indication in the record that the Veteran's pes planus is itself a manifestation of the Veteran's service-connected right foot disability.  Even if the evidence did indicate such a relationship, thus permitting application of Diagnostic Code 5276 in this case, the evidence simply does not show symptomatology that is analogous to the criteria for a disability rating higher than 30 percent under Diagnostic Code 5276 (i.e., there is no evidence of pronounced flat feet, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or lack of improvement with orthopedic shoes or appliances).  As such, Diagnostic Code 5276 also does not assist the Veteran in this case.

The assigned initial disability rating for the Veteran's service-connected right foot disability also contemplates the residual scar from the Veteran's in-service right foot surgery.  While the examiner on VA examination in February 2013 determined that the scar was not painful, the weight of the evidence shows that the scar was painful based on its location on the right foot in conjunction with the Veteran's numerous reports of right foot pain, and the December 2010 VA examination report where the examiner evaluated the scar as being tender.  

Thus the Board finds that the evidence more nearly approximates the criteria for a separate rating of 10 percent for the scar pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118.  A rating higher than 10 percent under Diagnostic Code 7804 is not warranted because the Veteran has just one residual scar, and a higher rating under Code 7804 requires three or four painful or unstable scars.  Id.  The Board considered other potentially applicable codes.  Diagnostic Code 7800 provides for ratings higher than 10 percent but such code contemplates burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with characteristics of disfigurement.  38 C.F.R. § 4.118. 

As the Veteran's residual scar is located on her right foot, Diagnostic Code 7800 is not for application.   Similarly, Diagnostic Code 7801 does not apply in this case, as the weight of the lay and medical evidence does not demonstrate that the Veteran's residual scar is deep and nonlinear.  38 C.F.R. § 4.118.  Additionally, Diagnostic Code 7802 does not provide for a rating higher than 10 percent and is therefore not applicable here.  38 C.F.R. § 4.118.  Diagnostic Code 7805 rates other types and effects of scars not considered in a rating provided under the prior Diagnostic Codes.  38 C.F.R. § 4.118.  This code does not apply as the evidence shows that the Veteran's scar does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to the scars. 

For the reasons discussed above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 30 percent is warranted for the service-connected residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, as well as a separate 10 percent rating for the associated residual scar.

Extra-schedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right foot disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than 30 percent on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Notably, Diagnostic Code 5284, under which the residuals of the right great toe bunionectomy are rated, contemplates a wide variety of symptoms, as evidenced by its title "Foot injuries, other" and the general nature of the criteria, such as "Severe", "Moderately severe", etc.  38 C.F.R. § 4.71a.  As discussed above, higher disability ratings are available under the applicable diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the Veteran's disabilities are inadequate.

The Board also observes that, even if the available schedular evaluations for the disabilities were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the disabilities under consideration, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has maintained full-time employment throughout the course of her appeal.  In February 2013, the VA examiner noted that while the Veteran's job required a significant amount of walking, she was capable of walking distances of one to two miles and thus remained able to do her job.  The Veteran did report missing two weeks of work in a year due to her disabilities.  The Board does not consider such an absence to represent marked interference with employment, especially in light of the assigned 30 percent and 10 percent ratings for the residuals of bunionectomy f the right great toe.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right foot disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  Again, the evidence shows that the Veteran has been continuously employed.

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.  In addition, the effective dates of the ratings assigned in this decision should be April 1, 2009, the effective date of the grant of service connection for the underlying disability.  See 38 C.F.R. § 3.400 (2014).  

      (The Order follows on the next page.)


ORDER

A 30 percent rating (but no higher) for residuals of a bunionectomy of the right great toe, to include osteoarthritis, osteotomy of the fifth right toe, pain, and surgical scars, is granted effective April 1, 2009, subject to controlling regulations governing the payment of monetary awards.

A separate 10 percent rating (but no higher) for the residual scar from the right great toe bunionectomy, is granted effective April 1, 2009, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


